Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 02/14/2022 and has been entered. Claims 1, 13 and 20 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are pending in this application, with claims 1, 13 and 20 being independent.
	
	
Response to Amendment
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
Claims 1-4, 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,232,071 (“Visser et al.”) in view of U.S. Publication No. 2013/0121498 (“Giesbrecht”).

Regarding claim 1, Visser discloses an electronic device (Fig. 1, accessory device 100) comprising: 
a microphone array configured to capture audio input data (Fig. 8, four microphones); 
a speaker array configured to render audio output data for playback (Fig. 8, eight speakers); 
one or more sensors configured to detect an orientation of the microphone array (col. 2, lines 37-40, angular rotation sensors in the one or more arms may be used to determine the one or more distances between each speaker and each microphone);
acoustic echo cancellation logic configured to apply acoustic echo cancellation to the audio input data to form echo-cancelled audio input data based on the orientation of the microphone array (FIGS. 13A and 13B illustrate an acoustic echo cancellation algorithm that utilizes the speaker-to-microphone distances data to optimize performance); and 
an interface configured to transmit the echo-cancelled audio input data over a communications channel as part of an audiovisual communication system (col. 3, lines 35-40, a communication interface adapted to communicate with an accessory device, having a plurality of speakers and/or a plurality of microphones for broadcasting or capturing acoustic signals on behalf of the mobile device, to generate an audio profile).
	Visser et al. does not specify the audio input data transmitted as part of an audiovisual communication system. However, it is well known in the art for mobile communication devices to include communication interface transmitting both audio and visual communications. For example, Giesbrecht discloses the mobile devices often include two or more microphones or other acoustic sensors for capturing sounds for use in various applications. For example, such systems are used in speakerphones, video VOIP, voice recognition applications, audio/video recording, etc. ([0003]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to transmit the echo-cancelled audio input data over a communications channel as part of an audiovisual communication system as disclosed by Giesbrecht for optimized performance in various types of communications. 

Regarding claim 13, Visser et al. discloses a method comprising: 
capturing, by a microphone array of an electronic device, audio input data (fig. 8, microphones); rendering, by a speaker of the electronic device, audio output data for playback (fig. 8, speakers); 
detecting, by one or more sensors of the electronic device, an orientation of the microphone array (col. 2, lines 37-40, angular rotation sensors in the one or more arms may be used to determine the one or more distances between each speaker and each microphone);
applying, by acoustic echo cancellation logic of the electronic device, based on the orientation of the microphone array, acoustic echo cancellation to the audio input data to form echo-cancelled audio input data (FIGS. 13A and 13B illustrate an acoustic echo cancellation algorithm that utilizes the speaker-to-microphone distances data to optimize performance; col. 6, lines 57-64, to adjust the echo canceller, the mobile device may estimate a distance between each speaker and each microphone and then use this information to estimate a signal-to-noise ratio (SNR) as a ratio of a near-end user speech signal to an echo signal); and 
transmitting, via an interface of the electronic device, the echo-cancelled audio input data over a communications channel (col. 3, lines 35-40, a communication interface adapted to communicate with an accessory device, having a plurality of speakers and/or a plurality of microphones for broadcasting or capturing acoustic signals on behalf of the mobile device, to generate an audio profile).
Visser et al. does not specify the audio input data transmitted as part of an audiovisual communication system. However, it is well known in the art for mobile communication devices to include communication interface transmitting both audio and visual communications. For example, Giesbrecht discloses the mobile devices often include two or more microphones or other acoustic sensors for capturing sounds for use in various applications. For example, such systems are used in speakerphones, video VOIP, voice recognition applications, audio/video recording, etc. ([0003]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to transmit the echo-cancelled audio input data over a communications channel as part of an audiovisual communication system as disclosed by Giesbrecht for optimized performance in various types of communications.   

Regarding claim 20, Visser et al. discloses a non-transitory computer-readable storage medium storing one or more programs (col. 16, lines 10-15) configured for execution by one or more processors of an electronic device having a display, an interface, sensors, and a speaker (Fig. 900, col. 6, lines 8-21, “accessory device” may refer to any device capable of communicating with a mobile device either wired or wirelessly and having one or more speakers and/or one or more microphones for broadcasting or capturing acoustic signals on behalf of the mobile device), the one or more programs including instructions, which when executed by the one or more processors, cause the electronic device to: 
capturing, by a microphone array of an electronic device, audio input data (fig. 8, microphones); 
rendering, by a speaker of the electronic device, audio output data for playback (fig. 8, speakers); 
detecting, by one or more sensors of the electronic device, an orientation of the microphone array (col. 2, lines 37-40, angular rotation sensors in the one or more arms may be used to determine the one or more distances between each speaker and each microphone);
applying, by acoustic echo cancellation logic of the electronic device, based on the orientation of the microphone array, acoustic echo cancellation to the audio input data to form echo-cancelled audio input data (FIGS. 13A and 13B illustrate an acoustic echo cancellation algorithm that utilizes the speaker-to-microphone distances data to optimize performance; col. 6, lines 57-64, to adjust the echo canceller, the mobile device may estimate a distance between each speaker and each microphone and then use this information to estimate a signal-to-noise ratio (SNR) as a ratio of a near-end user speech signal to an echo signal); and 
transmitting, via an interface of the electronic device, the echo-cancelled audio input data over a communications channel (col. 3, lines 35-40, a communication interface adapted to communicate with an accessory device, having a plurality of speakers and/or a plurality of microphones for broadcasting or capturing acoustic signals on behalf of the mobile device, to generate an audio profile).
	Visser et al. does not specify the audio input data transmitted as part of an audiovisual communication system. However, it is well known in the art for mobile communication devices to include communication interface transmitting both audio and visual communications. For example, Giesbrecht discloses the mobile devices often include two or more microphones or other acoustic sensors for capturing sounds for use in various applications. For example, such systems are used in speakerphones, video VOIP, voice recognition applications, audio/video recording, etc. ([0003]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to transmit the echo-cancelled audio input data over a communications channel as part of an audiovisual communication system as disclosed by Giesbrecht for optimized performance in various types of communications. 

Regarding claims 2 and 14, Visser et al. in view of Giesbrecht discloses the electronic device of claim 1, wherein the acoustic echo cancellation logic is further configured to determine a set of echo cancellation parameters based on the orientation of the microphone array, and wherein to apply the acoustic echo cancellation to the audio input data, the acoustic echo cancellation logic is configured to apply the acoustic echo cancellation based on the determined set of echo cancellation parameters (Visser, col. 6, lines 57-64, to adjust the echo canceller, the mobile device may estimate a distance between each speaker and each microphone and then use this information to estimate a signal-to-noise ratio (SNR) as a ratio of a near-end user speech signal to an echo signal. The estimated SNR may then be used to adjust parameters and thresholds for tuning echo canceller performance such as learning rates, far end reference scaling, double talk detector thresholds, etc.).

Regarding claims 3 and 15, Visser et al. in view of Giesbrecht discloses the electronic device of claim 2, wherein to apply the acoustic echo cancellation to the audio data, the acoustic echo cancellation logic is configured to: configure an adaptive filter based on the determined set of echo cancellation parameters; and apply, to the audio data, the adaptive filter configured based on the determined set of echo cancellation parameters (Giesbrecht, [0022] applying the acoustic echo canceler algorithm. The method may further include the step of modifying the acoustic echo canceler algorithm based on information received from the beamformer. The method may also include applying a data smoothing technique to the orientation information).

Regarding claim 4, Visser et al. in view of Giesbrecht discloses the electronic device of claim 3, wherein to configure the adaptive filter, the acoustic echo cancellation logic is configured to control an adaptation or a training of the adaptive filter based on the determined set of echo cancellation parameters (Giesbrecht, [0015] The control and adaption of the noise reduction algorithms by the audio processor may be subject to one or more stabilization algorithms that prevent overcorrection or detrimental jumping between beamformer algorithms. For example, the audio processor may require a minimum change in orientation angle or may require a minimum duration of orientation shift before the noise reduction algorithm is modified in response to the orientation change. Further, the audio processor may use a running average of the last N positions as a basis for position information or utilize other known data smoothing techniques). 

Regarding 11, Visser et al. in view of Giesbrecht discloses the electronic device of claim 1, wherein the one or more sensors includes one or more of an accelerometer, a position encoder, a gyroscope, a motion sensor, camera hardware, an imaging system, a radio frequency probe, an antenna, or a Hall probe (Visser, col. 7, lines 25-28, 114 may also include sensors, such as angular rotation sensors and the like, and/or detents for determining the distance between the microphones and the speakers and Giesbrecht, [0009] orientation sensor including accelerometer or gyroscope).  

Regarding claim 12, Visser et al. in view of Giesbrecht discloses the electronic device of claim 1, wherein the one or more sensors is further configured to detect configured to detect an orientation of a physical component of the electronic device relative the microphone array (Visser, col. 10, lines 36-41, predefined detents located in the extendable bars where the microphones are located may be used to ascertain distances, e.g., by having sensors or other electrical methods that detect the selected extendable bar position and translate that to a physical distance).  

Claims 5, 7, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,232,071 (“Visser et al.”) in view of U.S. Publication No. 2013/0121498 (“Giesbrecht”) and further in view of U.S. Publication No. 2008/0146289 (“Korneluk et al.”).

Regarding claims 5 and 16, Visser et al. in view of Giesbrecht does not specify the electronic device of claim 3, wherein to determine the set of echo cancellation parameters, the acoustic echo cancellation logic is configured to select the set of echo cancellation parameters from a plurality of sets of echo cancellation parameters using a lookup table.  
In a similar field of endeavor, Korneluk et al. discloses automatically determine an orientation for the device, based upon a detected direction of a speech emitting source and/or based upon one or more sensors, such as a tilt sensor and an accelerometer ([0008]). A configuration controller 124 can use a table 126 to automatically adjust configuration specific settings based upon an automatically determined orientation. The table can relate a set of orientation values to a corresponding set of configuration files. For example, table 126 includes configuration files for Orientations A-C and Orientations D1, D2, E1 and E2, which are collectively referenced as Orientations A-E. These orientations and corresponding configuration settings and demonstrated in chart 128 ([0028]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement a configuration table as disclosed by Korneluk et al. in order to match received orientation data to echo cancellation parameters, such that common configurations can be more quickly processed.

Regarding claims 7 and 18, Visser et al. in view of Giesbrecht does not specify the electronic device of claim 3, wherein to determine the set of echo cancellation parameters, the acoustic echo cancellation logic is configured to apply an artificial intelligence model or a machine learning model trained with a mapping of rotation angles of the microphone array to respective sets of echo cancellation parameters to predict the set of echo cancellation parameters.  
In a similar field of endeavor, Korneluk et al. discloses automatically determine an orientation for the device, based upon a detected direction of a speech emitting source and/or based upon one or more sensors, such as a tilt sensor and an accelerometer ([0008]). A configuration controller 124 can use a table 126 to automatically adjust configuration specific settings based upon an automatically determined orientation. The table can relate a set of orientation values to a corresponding set of configuration files. For example, table 126 includes configuration files for Orientations A-C and Orientations D1, D2, E1 and E2, which are collectively referenced as Orientations A-E. These orientations and corresponding configuration settings and demonstrated in chart 128 ([0028]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement a configuration table as disclosed by Korneluk et al. to the echo cancelation logic of Giesbrecht in order to match received orientation data to echo cancellation parameters, such that common configurations can be more quickly processed.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,232,071 (“Visser et al.”) in view of U.S. Publication No. 2013/0121498 (“Giesbrecht”) and further in view of U.S. Patent No. 10,854,186 (“Devireddy et al.”).

Regarding claims 6 and 17, Visser et al. in view of Giesbrecht does not specify the electronic device of claim 3, wherein to determine the set of echo cancellation parameters, the acoustic echo cancellation logic is configured to apply a finite element solution that determines the set of echo cancellation parameters.  
	In a similar field of endeavor, Devireddy et al. discloses a method of processing audio data. Beamforming may be performed by determining filter coefficient values (e.g., Finite Impulse Response (FIR) filter coefficient values) for each beam direction (e.g., look direction, direction of interest, etc.) based on a position of physical microphones in a microphone array. The filter coefficient values used to perform the beamforming operations may be calculated offline and stored in the instance 202. A computer model of the first user device 110 may be constructed and the model may then be analyzed using a finite-element model (FEM) application; based on the FEM analysis, the acoustic properties of each microphone may be determined for each incident angle. These properties may then be used to determine the values of the above-referenced matrices.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply a finite element model as disclosed by Devireddy et al. as a means of pre-calculating known incident angles, thereby decreasing processing time.

Claim 8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,232,071 (“Visser et al.”) in view of U.S. Publication No. 2013/0121498 (“Giesbrecht”) and further in view of U.S. Patent No. 6,035,034 (“Trump”)

Regarding claims 8 and 19, Visser et al. in view of Giesbrecht do not specify the electronic device of claim 3, wherein to apply the adaptive filter to the audio data, the acoustic echo cancellation logic is configured to determine signal coherence among signals of the audio data using the adaptive filter.
	However, determining signal coherence among signals of audio data is a well-known feature of echo cancellation to detect double talk, for example as disclosed by Trump (Fig. 2, col. 4, lines 3-13, using an adaptive algorithm with a FIR filter to model the echo path, the coherence function will be close to zero if the adaptive algorithm is converged. However, if an echo path change occurs, a strong linear relationship will appear between the signals, e(t) and s (t), and therefore, the coherence function will be large).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine signal coherence as disclosed by Trump in order to detect double talk in the incoming audio signal.

Regarding claim 10, Visser et al. in view of Giesbrecht and Trump disclose the electronic device of claim 8, wherein the to detect an orientation of the display device, wherein the acoustic echo cancellation logic is further configured to determine a relative positioning between the speaker array and the microphone array based on the orientation of the display device detected by the one or more sensors, and wherein to apply the acoustic echo cancellation to the audio data, the acoustic echo cancellation logic is configured to: determine a set of echo cancellation parameters based on the relative positioning between the speaker array and the microphone array; and apply the acoustic echo cancellation based on the determined set of echo cancellation parameters (Giesbrecht, [0016]), and wherein to apply the acoustic echo cancellation to the audio input data to form the echo-cancelled audio input data based on the orientation of the microphone array, the acoustic echo cancellation logic is configured to process the audio data to form the echo-cancelled audio input data based on the orientation of the physical component relative to the microphone array ([0019-0020] it is understood that the orientation information may be used to select the appropriate noise reduction algorithm (or set of algorithms), not merely select the direction of a given beamformer algorithm).    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIRAPON INTAVONG/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652